Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims as recited, can be directed solely at software based on the specification [0038] “In one or more embodiments, the notification and task management system (204) is implemented in hardware (e.g., circuitry), software, firmware, and/or any combination thereof.”. Which includes the processors, dispatcher, machine learning model, and inbox service which is the entirety of the system elements. Therefore, under broadest reasonable interpretation the claims are deemed to be directed solely at software. According to the MPEP software alone with no structural recitation or physical embodiment “are not directed to any of the statutory categories “ see MPEP Section 2106.03 “ Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;”.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental process of providing delivery without significantly more. The claim(s) recite(s) 
Regarding claim 1, the claim recites steps for receiving information (which can be performed mentally), the system then determines who wants to see the received information (which can be performed mentally), and then informs where the message is to be going (also can be performed mentally). This judicial exception is not integrated into a practical application because the claims are directed at the judicial exception of methods performed mentally and merely add insignificant extra-solution activity, and merely provide a general link to a technological environment, such as a computing environment, which encompasses all computer system in the world. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements recited are well understood and conventional in the art of messaging.

	Regarding claims 2-7, the claims are directed at information types (mental process of assigning information types or determining types), correlating information (mental process of correlating information such as (friend X only likes to only receive emails)), assigning priority to information (mental process of assigning importance), classifying information (mental process of assigning a classification to information), all of which can be performed mentally. This judicial exception is not integrated into a practical application because the claims are directed at the judicial exception of methods performed mentally and merely add insignificant extra-solution activity, and merely provide a general link to a technological environment, such as a computing environment, which encompasses all computer system in the world. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the elements recited are well understood and conventional in the art of messaging.

	Claims 8-20 inherit the same rejection as claims 1-7 above for reciting similar limitations. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 10, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 20050261923 A1)

Regarding claim 1, Brown teaches a method (0020; method) comprising: 
receiving, at a listener channel, (channel used by provider) a first event (event) described by a first message (event notification); (0049; 0050; providing by notification providers, notifications to the sink device, via a plurality of channels (equivalent to listener channel); 0065; user defined event notification (equivalent to first event))
 determining, using the first message, a first subscriber of the listener channel; (Mapping above; 0046; user subscribed to the notification provider;)
 determining, using a first delivery preference of the first subscriber,(user preferences for delivery channel) a first adapter (matching subsystem 408 and dispatcher 410) to deliver the first message; (0047; 0070; determining the user defined delivery channel preferences; 0051; the system receives the provider notification, determines which channel to send the user the notification, and sends the notification to one of a list of dispatchers each capable of providing delivery via multiple channels))
 and dispatching, via the first adapter, the first message to the first subscriber (0070-0071; 0051; dispatching by the selected dispatcher and based on user preferences that dictate the message type, the notification to the endpoint of the subscriber)

Regarding claim 3, Brown teaches the method of claim 1, and is disclosed above, Brown further teaches comprising: assigning, to the first message (notification) and based on a publisher type (defined notification model, including data types), (0045; The provider creates a notification model which defines the data types for the flow of the notification and is created based on the data types and business model) of a first publisher (Fig 4; Providers 418, 420, 422 (equivalent to provider) provide the notification)  
 and a subscriber type (data in the subscription of the first subscriber such as artifact type) of the first subscriber (0066; subscribers subscription including information including notification models subscribed to, subscription class type, and artifact type all of which describe the type of the subscriber),
 a first interaction type (0059-0060; subscription information including artifact type) of a plurality of interaction types (0044-0045; 0059-0060; 0066; the subscriber subscribes to a provider and artifact type, the provider creates a service ID, a model which includes data types, and artifact type, this information is then used to create an artifact of a specific data type to send to the user based on the publisher and subscriber types) 
wherein the first event is received from the first publisher, (Fig 4; Providers 418, 420, 422 (equivalent to provider) provide the notification) (0049; 0050; providing by notification providers, notifications to the sink device, via a plurality of channels (equivalent to listener channel); 0065; user defined event notification (equivalent to first event))
and wherein the first adapter (dispatcher delivery channel) is further determined using the first interaction type (0073-0074; wherein the delivery channel is determined based on the subscription information, which includes the type of data such as SOAP, EJB etc )

Regarding claim 6, Brown teaches the method of claim 1, and is disclosed above, Brown further teaches wherein the first event corresponds to a context, (0069; according to the specification the context is additional information about the event; in 0069 Brown teaches that user can define the type of event to be notified about through the subscription information using filters “"Verified Builds" subscription 1002 contains "currentaction=verify" filter 1006 and "success=true" filter 1008. From GUI 1000, the user may easily discern that "verified builds" subscription 1002 is a subscription against Build model 608 in FIG. 6 for all builds that have passed verification” to determine verified builds) the method further comprising: 
determining, using the context, a second subscriber; (in 0069 Brown teaches that user can define the type of event to be notified about through the subscription information using filters “"Verified Builds" subscription 1002 contains "currentaction=verify" filter 1006 and "success=true" filter 1008. From GUI 1000, the user may easily discern that "verified builds" subscription 1002 is a subscription against Build model 608 in FIG. 6 for all builds that have passed verification” to determine verified builds; Examiner notes that other users having the same subscription filters for the same events would be identified based on the subscription information)
 determining, using a second delivery preference of the second subscriber, (0047; 0070; determining the user defined delivery channel preferences; 0051; the system receives the provider notification, determines which channel to send the user the notification, and sends the notification to one of a list of dispatchers each capable of providing delivery via multiple channels))
a second adapter (matching subsystem 408 and dispatcher 410); to deliver the first message; (matching subsystem 408 and dispatcher 410); (0047; 0070; determining the user defined delivery channel preferences; 0051; the system receives the provider notification, determines which channel to send the user the notification, and sends the notification to one of a list of dispatchers each capable of providing delivery via multiple channels))
and dispatching, via the second adapter, the first message to the second subscriber (0070-0071; 0051; dispatching by the selected dispatcher and based on user preferences that dictate the message type, the notification to the endpoint of the subscriber)
	
	Regarding claim 8, Brown teaches a system comprising: (Brown teaches 0020; system) 
 a plurality of listener channels (plurality of channels that can used by the provider) comprising a listener channel(channel used by provider); (0049; 0050; providing by notification providers, notifications to the sink device, via a plurality of channels (equivalent to listener channel));
 a plurality of subscribers (0058; subscribers) to the plurality of listener channels, (Mapping above; 0046; user subscribed to the notification provider;) the plurality of subscribers comprising a first subscriber of the listener channel; (Mapping above; 0046; user subscribed to the notification provider;)
 a message processor configured to; (0039-0040; processor; (Fig 4; 400; 0043; 0049; Firefly Runtime notification framework) )
 receive, at the listener channel(channel used by provider) a first event (event) described by a first message (event notification); (0049; 0050; providing by notification providers, notifications to the sink device, via a plurality of channels (equivalent to listener channel); 0065; user defined event notification (equivalent to first event))
 an inbox service configured to: (Fig 4; 400; 0043; 0049; Firefly Runtime notification framework)
 determine, using the first message, the first subscriber of the listener channel; (Mapping above; 0046; user subscribed to the notification provider;)
 and a message dispatcher configured to: (Fig 4; 400; 0043; 0049; Firefly Runtime notification framework)
determine, using a first delivery preference of the first subscriber(user preferences for delivery channel) a first adapter (matching subsystem 408 and dispatcher 410) to deliver the first message; (0047; 0070; determining the user defined delivery channel preferences; 0051; the system receives the provider notification, determines which channel to send the user the notification, and sends the notification to one of a list of dispatchers each capable of providing delivery via multiple channels)) 
and dispatch, via the first adapter, the first message to the first subscriber (0070-0071; 0051; dispatching by the selected dispatcher and based on user preferences that dictate the message type, the notification to the endpoint of the subscriber)


Regarding claim 10, the claim inherits the same message as claim 3 above for reciting similar limitations in the form of a system claim (Brown teaches 0020; system)
	Regarding claim 13, the claim inherits the same message as claim 6 above for reciting similar limitations in the form of a system claim (Brown teaches 0020; system)
Regarding claim 15, the claim inherits the same message as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable medium (0041; non-volatile memory; 0080; computer readable medium of instructions)
	Regarding claim 17, the claim inherits the same message as claim 3 above for reciting similar limitations in the form of a non-transitory computer readable medium (0041; non-volatile memory; 0080; computer readable medium of instructions)
	Regarding claim 19, the claim inherits the same message as claim 6 above for reciting similar limitations in the form of a non-transitory computer readable medium (0041; non-volatile memory; 0080; computer readable medium of instructions)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20050261923 A1) in view of Zhang et al. (US 20170295121 A1)

Regarding claim 2, Brown teaches the method of claim 1, Brown further teaches wherein the first event is received from a first publisher (Fig 4; notification provider) having a publisher type (defined notification model, including data types), (0045; The provider creates a notification model which defines the data types for the flow of the notification and is created based on the data types and business model) 
 and wherein the first message comprises the first publisher and the publisher type, (0050; notification provider message type; 0044; service ID 0045; provider model providing data type (equivalent to a type))
the method further comprising: before receiving the event at the listener channel, (before receiving the notification on the delivery channel from the provider) determining a communication mode based on the first message, (the system knows which channel the provider is transmitting the notification on) (0049; 0050; providing by notification providers, notifications to the sink device, via a plurality of channels (equivalent to listener channel); 0065; user defined event notification (equivalent to first event))
Brown does not explicitly teach wherein the first subscriber is further determined using the communication mode 
	In an analogous art Zhang teaches wherein the first subscriber is further determined using the communication mode (0124-0125; “The broadcast component 640 may add the broadcast message to a message queue 580 for the user account when the messaging bot channel matches the broadcast channel” receiving a broadcast message from a messaging bot, and determining by the broadcast component the user send the broadcast message to, and broadcasting the message the user. The system receives a broadcasted message, identifies the users that subscribe to the broadcasted message and further broadcast the message to the user; [0030] Users are subscribing to broadcasts (equivalent to communication mode); These broadcasts are provided by channels; [0117] users subscribe to the bot broadcast channel )
	It would not have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Brown to include determining a subscriber based on the communication mode of the received message as is taught by Zhang
	The suggestion/motivation for doing so is to improve the routing of messages [0005-0009]

	Regarding claim 9, the claim inherits the same message as claim 2 above for reciting similar limitations in the form of a system claim (Brown teaches 0020; system)
	Regarding claim 16, the claim inherits the same message as claim 2 above for reciting similar limitations in the form of a non-transitory computer readable medium (0041; non-volatile memory; 0080; computer readable medium of instructions)






Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20050261923 A1) in view of Marcellino (US 20140164541 A1)

Regarding claim 4, Brown teaches the method of claim 1, and is disclosed above, Brown teaches wherein the subscriber is a software application (Fig 4; Email client 432) 
Brown does not explicitly teach wherein the subscriber is a software application that performs an action in response to receiving the first message
In an analogous art Marcellino teaches wherein the subscriber is a software application that performs an action in response to receiving the first message (0020; the client application subscribed to the application server 0045; 0048-0049; the client application may be a mobile mail client application, which is invoked by the client device, when a notification message is received to establish a connection to the application server to receive emails)
	It would not have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Brown to include receiving a subscription from a client application, which then receives information and performs an action as is taught by Marcellino
	The suggestion/motivation for doing so is to better manage notifications [0003-0005]

Regarding claim 11, the claim inherits the same message as claim 4 above for reciting similar limitations in the form of a system claim (Brown teaches 0020; system)
	Regarding claim 18, the claim inherits the same message as claim 4 above for reciting similar limitations in the form of a non-transitory computer readable medium (0041; non-volatile memory; 0080; computer readable medium of instructions)



Claim(s) 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20050261923 A1) in view of Sackmann et al. (US 5131092)

Regarding claim 5, Brown teaches the method of claim 1, and is disclosed above, Brown does not explicitly teach wherein the first event corresponds to a priority level, and wherein the first adapter is further determined using the priority level
In an analogous art Sackmann teaches wherein the first event (event) corresponds to a priority level (priority level), and wherein the first adapter (queues used for transmission) is further determined using the priority level (based on priority level) (Col 5 Lines 7-15; the dispatcher has 3 queues each for a type of alarm and have a corresponding priority level)
	It would not have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Brown to include assigning event priority, and using dispatcher queues with an associated priority to transmit the messages as is taught by Sackmann 
	The suggestion/motivation for doing so is to improve communication and information flow, as well as alerts and notifications [Col 1-2; Background]

	Regarding claim 12, the claim inherits the same message as claim 5 above for reciting similar limitations in the form of a system claim (Brown teaches 0020; system)

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20050261923 A1) in view of Kune et al. (US 20180007074 A1)

Regarding claim 7, Brown teaches the method of claim 1, and is disclosed above, Brown further teaches further comprising: extracting, (comparing) from a plurality of messages, (notification information) a plurality of features (content); (0051; 0047; 0049; the matching subsystem receives a notification message and matches the information with a subscription)
and receiving, at the listener channel, (channel used by provider) the second event (event), wherein the second event (event) is described by a second message. (event notification); (0049; 0050; providing by notification providers, notifications to the sink device, via a plurality of channels (equivalent to listener channel); 0065; user defined event notification (equivalent to first event))
Brown does not explicitly teach classifying, using the machine learning model, the plurality of features as an anomaly; 
generating a second event based on the anomaly;
 and receiving, at the listener channel, the second event, wherein the second event is described by a second message.
In an analogous art Kune teaches classifying, using the machine learning model, the plurality of features (sampled data) as an anomaly; (0033; 0035; 0039; classifying by a machine learning model the sampled data as an anomaly or malware classification see also 0047;0048)
generating a second event based on the anomaly; (0037; generating an event notification for the user based on the detection)
 wherein the second event is described by a second message. (0037; generating an event notification for the user based on the detection)
	It would not have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Brown to include using machine learning to determine anomalies in data, and creating a second notification based on detection of the anomaly as is taught by Kune
	The suggestion/motivation for doing so is to better identify malware and malicious code 

Regarding claim 14, the claim inherits the same message as claim 7 above for reciting similar limitations in the form of a system claim (Brown teaches 0020; system)
	Regarding claim 20, the claim inherits the same message as claim 7 above for reciting similar limitations in the form of a non-transitory computer readable medium (0041; non-volatile memory; 0080; computer readable medium of instructions)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451